COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


HENRY COUNTY PALLET COMPANY, INC. AND
 FORESTRY MUTUAL INSURANCE COMPANY
                                                                 MEMORANDUM OPINION*
v.     Record No. 2199-06-2                                           PER CURIAM
                                                                    JANUARY 30, 2007
MARCELO H. VAZQUES


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (R. Ferrell Newman; Newman & Wright, RLLP, on brief), for
                 appellants.

                 (J. William Snyder, Jr.; Crumley & Associates, P.C., on brief), for
                 appellee.1


       Henry County Pallet Company, Inc. and its insurer appeal a decision of the Workers’

Compensation Commission finding that (1) Marcelo H. Vazques (claimant) was not required to

prove a change in condition since Deputy Commissioner Link’s February 7, 2005 opinion

denying his previous request for a myoelectric prosthetic arm; (2) the myoelectric arm is

reasonable and necessary medical treatment for claimant’s compensable right arm injury; and

(3) his claim was not barred by the doctrine of res judicata. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Vazques v. Henry County Pallet

Company, Inc., VWC File No. 217-62-06 (Aug. 2, 2006). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
           Appellee’s brief was not timely filed.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                           -2-